UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7708


ALTON SIMMONS,

                 Plaintiff - Appellant,

          v.

SARAH E. JOHNSON; COLBERT L. REPASS; HATTIE PIMPONG; RICK
ANDERSON; OFFICER TRUEBLOOD; SERGEANT BUNDY; ROBIN JONES,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-ct-03017-D)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alton Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alton   Simmons    appeals   the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find that

this appeal is frivolous.       Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.        Simmons v. Johnson, No. 5:10-ct-03017-D

(E.D.N.C.   Nov.    19,   2010).    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  DISMISSED




                                    2